Title: To Thomas Jefferson from James Monroe, 9 April 1826
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oak hill
April 9th 1826.
The committee to whom the business was committed, have recently made a report on my claims, a copy of which, I have requested a friend at washington, to procure & forward to you. I regret to find, that it has not met my expectation, either in regard to some of the items, or the period at which, interest, shall commence. If for example, money was withheld, which ought to been allowed me, on the first mission, the interest, should, I presume, commence, from the date of which it was due. I can conceive no reason, why its commencement, should be postponed, until the settlement of the accounts for the second mission 12. years, or more, afterwards. I did never ask, an indemnity for injuries done me, in the first mission, of you, or Mr Madison, nor could I do it, with honor. To touch the subject, after I came into the admn, was utterly impossible. There never was a period, at which, I could bring it into view, until that of which I availd myself. Nor should I have done it, even then, had I alone been interested in it. In addition to the just claims of my family, there are creditors, and friends, who are pledgd for me, for whom I was bound, to procure every cent that I thought justly due to me. no more did I ask, & that I have expected. For the money which I advancd to Thomas Paine, and for the loans, which I extra: officially made in the late war, I asked nothing. Had I not been minister in Paris, that afflicted veteran, in our service, could not have applied to me for aid. and had not very extraordinary emergencies occurr’d in the late war, I should neither have been in the dept of war, or had any thing to do with loans. you will pardon me for touching on these subjects, and attribute it, to its true cause, the freedom with which I write you in confidence, on such as have been, and are interesting to me. I have another motive, which is indeed that, which induces me me more particularly to write you this letter. The Committee requird evidence of your permission to me, to come home, in a few weeks, after my return to London, from Spain, which I had affirmed to be the fact. From all your letters to me, I understood, that after the mission to France had terminated, I might come when I pleased, and that the epoch alluded to, was particularly fixed on. I looked over our correspondence in haste, & extracted from it, the few paragraphs, which bore more on it, than any others, & sent them forthwith to the Committee, understanding that despatch was necessary. As they contain nothing, but what relates to that subject, and are in the same sentiment, with the extract, the communication of which, you sanctiond, I trust that you will approve it. It is my intention to visit Albemarle, in a few weeks, when I I hope to find your health much improved. I am dear Sir with great respect very sincerely your friendJames Monroe